F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                      UNITED STATES COURT OF APPEALS
                                                                         OCT 18 2001
                                    TENTH CIRCUIT
                                                                      PATRICK FISHER
                                                                             Clerk

 MITCHELL JACK JONES, JR.,
          Plaintiff - Appellant,                        No. 01-3074
 v.                                            (D.C. No. 00-CV-3474-GTV)
 JULIE MCKENNA, Assistant District                      (D. Kansas)
 Attorney, Salina, KS; (FNU)
 JERKOVICH, Psychiatrist, Salina, KS;
 WILLIAM HERMESMEYER, Public
 Defender; MARK DINKLE, Head
 Public Defender; R E SCHULMAN,
 Clinical and Forensic Psychology;
 DOUGLAS D. SHEAFER, Medical
 Doctor, Psychiatry; STEVE
 SHELTON, Medical Doctor,
 Psychiatry; WILLIAM HALE, Medical
 Doctor, Psychiatry, SNEHAL SHIMPI,
 Medical Doctor, Psychiatry; MARY
 ANN ABBOTT, Psychiatry Doctor;
 DOLLY WEILLER, Clinical
 Psychology; and JANE DOE, Director
 of Central Kansas Mental Health,
          Defendants - Appellees.


                             ORDER AND JUDGMENT *


Before SEYMOUR and McKAY, Circuit Judges, and BRORBY, Senior Circuit
Judge.


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      When Plaintiff filed the original complaint in this case, he designated it as

pursuant to 42 U.S.C. § 1983. In a well-stated order, the district court correctly

dismissed Plaintiff’s complaint pursuant to 28 U.S.C. § 1915A(a) and (b). The

district court then granted Plaintiff leave to appeal in forma pauperis.

      On appeal, Plaintiff appears to argue that he is also entitled to habeas

corpus pursuant to 28 U.S.C. § 2254. He relies on the same facts that he alleged

in the trial court plus some additional facts. While the district court never

addressed this case as one for habeas corpus, after review of the pleadings and

briefs, we conclude that Plaintiff has failed to adequately plead a plausible action

for habeas corpus.

      However characterized, we conclude that this action fails. Therefore, the

district court’s order dismissing the action is affirmed. The motion for

appointment of counsel is denied.

      Appellant is reminded that he is still obligated to finish payment of the

filing fee ordered by the district court.


                                            -2-
AFFIRMED.

                  Entered for the Court



                  Monroe G. McKay
                  Circuit Judge




            -3-